Citation Nr: 9933098	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to May 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes.  

The veteran requested a Travel Board hearing before a Member 
of the Board sitting at the RO in Detroit, Michigan.  A 
hearing date was set for March 5, 1999, and the veteran was 
so notified at his last address of record.  The veteran did 
not appear for the scheduled hearing.  A subsequent request 
by the veteran to reschedule such hearing was denied by the 
Board in a letter dated in August 1999, on the grounds that 
this request was, among other things, untimely filed.  
Therefore, given that no request for a postponement, showing 
of good cause for failure to appear, or proper, timely 
request for a new hearing is of record, appellate review of 
the case may now proceed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.702(d) (1999).


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities include 
osteochondritis dissecans and degenerative joint disease of 
both knees, bilateral pes planus, residuals of a 
cholecystectomy, and polysubstance abuse.

2.  The veteran is currently employed full-time.


CONCLUSION OF LAW

The requirements to well ground the veteran's claim for a 
permanent and total disability rating for pension purposes 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.342 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1521(West 1991), 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  Permanent and 
total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet.App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15 (1999).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a) and 4.15 
(1999).  This requires rating, and then combining, each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  A veteran who suffers the 
permanent loss of the use of both hands or both feet, or of 
one hand and one foot, or the sight in both eyes, or becomes 
permanently helpless or permanently bedridden, will be 
considered permanently and totally disabled for pension 
purposes. 38 C.F.R. § 4.15 (1999).  Further, permanent total 
disability evaluations for pension purposes will be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by establishing that he or she 
has a lifetime impairment precluding him or her from securing 
and following substantially gainful employment.  38 U.S.C.A. 
§ 1502, 1521(a); 38 C.F.R. § 4.17 (1999).  Full consideration 
must be given to unusual physical or mental effects in 
individual cases.  38 C.F.R. § 4.15 (1999).  However, if 
there is only one such disability, it must be ratable at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to at least 70 percent.  A veteran who is 
considered permanently and totally disabled under these 
criteria is then awarded a 100 percent schedular evaluation 
for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 (1999).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b) (1999).

Initially, however, pension claims like other claims for VA 
benefits must be well grounded or capable of substantiation.  
Generally, in addition to qualifying wartime service, a well-
grounded pension claim requires a completed VA pension 
application as to income, the requisite total disability 
rating when all nonservice-connected disabilities are 
properly evaluated, and plausible evidence of record that the 
veteran cannot work due to health problems.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

In denying entitlement to nonservice-connected pension 
benefits in rating decisions dated in September 1996 and in 
November 1997, the RO assigned a 20 percent rating for 
osteochondritis dissecans/degenerative joint disease of both 
knees under Diagnostic Code (DC) 5099-5003, a noncompensable 
(zero percent) rating for bilateral pes planus under DC 5276, 
and a noncompensable (zero percent) rating for residuals of a 
cholecystectomy under DC 7318.  The RO also found that the 
veteran suffered from a long history of polysubstance abuse, 
but noted that this was considered willful misconduct.  See 
38 C.F.R. § 3.301(b) ("[d]isability pension is not payable 
for any condition due to the veteran's own willful 
misconduct"); see also 38 C.F.R. §§ 3.301(c)(3), 3.342 
(1999).

Normally, an analysis of the propriety of the rating assigned 
for each of the veteran's nonservice-connected disabilities 
would be warranted.  However, in this case the Board finds 
this to be unnecessary, as the most recent evidence indicates 
that the veteran is currently employed full-time and he thus 
the record does not provide plausible evidence of 
unemployability as required to well ground the claim.  In 
this regard, treatment records dated from April 1997 to June 
1998 from a VA Therapeutic Residence Program (TRP) indicate 
that the veteran participated in a Compensated Work Therapy 
(CWT) and Work Restoration Program (WRP), with the goal of 
maintaining sobriety, exploring work training possibilities, 
and returning to fulltime employment.  

A final CWT progress note, dated in May 1998, indicated that 
the "veteran was discharged from CWT on 5/26/98 due to 
acquiring fulltime employment at Hilex Corporation."  A 
WRP/Placement Clinic final note, dated in June 1998, 
confirmed that the veteran had left the CWT program to work 
at Hi-lex, a local manufacturer, apparently as a draftsman, 
which the Board notes had been his usual occupation prior to 
entry into the program.  Although the income from such 
employment was not reported, there is no indication that it 
was other than substantially gainful employment and in any 
event it does not appear from the face of the record that the 
veteran is precluded from gainful employment by reason of 
permanent and total disability not a result of misconduct. 

In view of the fact that the most recent evidence indicates 
that the veteran is gainfully employed at a full-time job, 
the Board concludes that the veteran is clearly not 
"unemployable" as a result of his nonservice-connected 
disabilities.  Accordingly, the claim for entitlement to a 
permanent and total rating for pension purposes is not well 
grounded and must be denied.  Vargas-Gonzalez, 12 Vet. App. 
at 328; 38 U.S.C.A. §§ 1502, 1521, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.342.  





ORDER

The claim for a permanent and total disability rating for 
pension purposes not being well grounded, the appeal is 
denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

